SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO (RULE 13e-4) TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 RITE AID CORPORATION (NAME OF SUBJECT COMPANY (ISSUER)) RITE AID CORPORATION (NAME OF FILING PERSON (OFFEROR)) OPTIONS TO PURCHASE COMMON STOCK, PAR VALUE $1.00 PER SHARE (TITLE OF CLASS OF SECURITIES) (CUSIP NUMBER OF CLASS OF SECURITIES – UNDERLYING COMMON STOCK) MARC A. STRASSLER, ESQ. EXECUTIVE VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY RITE AID CORPORATION 30 HUNTER LANE CAMP HILL, PENNSYLVANIA 17011 (717) 761-2633 (NAME, ADDRESS AND TELEPHONE NUMBER OF PERSON AUTHORIZED TO RECEIVE NOTICES AND COMMUNICATIONS ON BEHALF OF THE FILING PERSON) COPY TO: NANCY A. LIEBERMAN, ESQ. SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP FOUR TIMES SQUARE NEW YORK, NEW YORK 10036 (212) 735-3000 CALCULATION OF FILING FEE TRANSACTION VALUATION* AMOUNT OF FILING FEE* Not Applicable Not Applicable * Pursuant to General Instruction D to ScheduleTO, no filing fee is required for pre-commencement communications. ¨ Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. AmountPreviouslyPaid: Not applicable. FormorRegistrationNo.: Not applicable. Filing party: Not applicable. Date Filed: Not applicable. x Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:o If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: ¨ Rule13e-4(i) (Cross-Border Issuer Tender Offer). ¨ Rule14d-1(d) (Cross-Border Third-Party Tender Offer). Attached is a presentation that was given to a group of associates of Rite Aid Corporation (the “Company”), dated March 2, 2011, which describes aone-time stock option exchange program (the “Stock Option Exchange Program”) previously approved by Rite Aid stockholders and expected to occur in the near future. Theattached presentation does not constitute an offer to holders of the Company’s outstanding stock options to exchange those options. The Stock Option Exchange Program described in the attached presentation has not commenced and will not commence until the Company files a Tender Offer Statement on ScheduleTO with the SEC upon the commencement of the Stock Option Exchange Program. Persons who may be eligible to participate in the Stock Option Exchange Program should read the Tender Offer Statement on ScheduleTO, including the offer to exchange and other related materials, when those materials become available because they will contain important information about the Stock Option Exchange Program.The Company's stockholders and option holders will be able to obtain these written materials and other documents filed by the Company with the SEC free of charge from the SEC’s website at www.sec.gov. Item 12.Exhibits. The Exhibit Index attached to this Schedule TO is incorporated herein by reference. EXHIBIT INDEX Exhibit No. Description Presentation, dated March 2, 2011, toa group ofassociates of Rite Aid Corporation regarding the Stock Option Exchange Program
